       Case 2:18-cr-00021-KS-MTP Document 65 Filed 08/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                       CRIMINAL NO. 2:18cr21-KS-MTP

BRANTLEY PAUL NICHOLS, D.M.D.

                                 ORDER OF FORFEITURE

       On August 25, 2020, the United States of America, by and through the United States

Attorney and the undersigned Assistant United States Attorney for the Southern District of

Mississippi, and Defendant Brantley Paul Nichols, D.M.D., by and through his counsel,

stipulated and agreed to the entry of an order for a money judgment in the amount of $75,000.00

against the Defendant.

       IT IS HEREBY ORDERED THAT:

       For good cause shown, the Court hereby imposes a personal forfeiture money judgment

against Defendant Brantley Paul Nichols, D.M.D in the amount of $75,000.00. All funds shall

be paid within 6 months of this order and will be applied toward such judgment and is to be

forfeited to the United States of America and disposed of as provided for by law.



       SO ORDER AND ADJUDGED this _31st____ day of August, 2020.



                                                       s/Keith Starrett
                                                    KEITH STARRETT
                                                    UNITED STATES DISTRICT JUDGE
